Citation Nr: 0026910	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-12 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1986 to November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  That rating decision confirmed and 
continued a 10 percent rating for a rupture of the anterior 
cruciate ligament of the left knee with mild degenerative 
arthritis which had been in effect since August 1993.


REMAND

A brief review of the service medical records shows that the 
veteran sustained a twisting injury to his left knee while 
going down a ladder.  On VA examination in January 1994, he 
complained of pain and instability of the knee.  The 
diagnosis was rupture of the anterior cruciate ligament of 
the left knee.  

In a December 1998 VA examination, the veteran related that 
he had been plagued with recurrent left knee pain ever since 
the injury in service.  He also indicated that he had had an 
MRI of the left knee the last month which revealed a rupture 
of the anterior cruciate ligament.  The actual record of this 
MRI has not been associated with the claims file.  In April 
1999, the veteran further indicated that he continued to 
receive treatment from the Los Angeles VA outpatient clinic 
since approximately 1996 to present, and continued to take 
prescribed pain and anti-inflammatory medication 3 times a 
day.  There are no records of the veteran's outpatient 
treatment associated with the claims file.  

Additionally, in June 1999, the veteran indicated that his 
left knee disability affected his ability to ambulate and 
interfered with his employability.  The Board infers from 
this statement that the veteran has presented evidence of 
"marked interference with employment," one of the factors 
referred to in 38 U.S.C.A. § 3.321(b)(1).  As such, in 
readjudicating the claim, the RO should consider whether 
referral for extraschedular consideration is warranted.

In view of the foregoing, and in order to fully and fairly 
evaluate the appellant's claim, the case is REMANDED for the 
following action:

1.  The RO should obtain all records of 
the veteran's treatment for his left knee 
disability from the VA outpatient clinic 
in Los Angeles, California, including the 
results of an MRI conducted in 
approximately November 1998.  

2.  Upon the receipt of additional 
evidence, the RO should readjudicate the 
issue of entitlement to an increased 
rating for a left knee disability.  The 
RO should consider the veteran's 
contentions that his left knee 
disability, in effect, has caused marked 
interference with employment, along with 
any additional evidence submitted, and 
determine whether the case warrants 
referral to the Under Secretary for 
Benefits for consideration of entitlement 
to "an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability . . . ."  
38 C.F.R. § 3.321(b)(1).

If the determination remain adverse to the veteran, he and 
his representative should be furnished a supplemental 
statement of the case and be given an opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  The veteran needs 
to take no action until so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



